ère de l'Agriculture
NOMINATION
Par décret N° 78-881 du 4 octobre 1NTB. Le Planification à In Eimetion dé la Planititation

des Shatisitques et dés Ann

ses Hconcmiques da
Monsieur Abdessalem Mansour, Ingénieur Prbaci- 1

pal est chargé des fonctions de Sous-Direetsur éle Ministère de l'agriculture,

A e de l'Inchasi

des Mines et de l'Energie

MINES

t quatre vingt seize (4996) périmétres fiémen-
tatres soit 19984 km 2 et sièuê dans Je gouvernorat
de Méenine

: parois est délimité par les meuméros de te-

Arièé da LS ae 4e l'Industrie ines ef
a l'Energie du 27 septembre » portant k
ctusion d'un perni Fée recherche ru Be pere des sommets indiqués dans le tableau ci-après,
Sances r «les du 2ème groupe dit e Permis enafommsment à l'article 87 du dés du ler Jan-
Bir Acwine ». l vier 1963 sur les mine

Le Ministre de l'Industrie, des Mines el de l'Ener-
€: Sommets! N° dé PapèTes

Es

N° de repères

Vu Le décret du dr janvier 1958 sur les Mine

Vu do décret du 38 décembre 146, instituant des dispositions
spécieles pour faciliter Ja rechercke et l'exploitation de sub
sances minérales du sccond groupe, ensemble Len textes qui Lont
mosiié où complété:

1 Interseci
| frontië
| Tunisienne à
parallèle

336.

Vu La demande, déposée le 23 juin 1877 par la socioté Pastan
junisis Comany, faissnt élection de domicile à Tunis, chëx
Miectra Slaheddine Caië Essebsi 25, Avenue Hebib Burguiba 6t
enregistrée à 8 Direction den Mines ee de lt Géslogio aus les
numéros 260.518 à 261.780 inclus, degande par Inguelle la société
susvisée sollicite Fattrioution d'un permis do rechercher de subs-

Lences minémules du 2ème groupe dit permis de fr Aouiné, 1 | 44.272
comportant cinq mille sing trois (323) périmèires élémuearse 9 Î i
aun soul tonant sait 20.09 kilomètres carrés, situé dans la gout 10 Lentre les
vemorat de Médenine, reportée à (4369) quatre mille neuf ee Il | somtets
quatre vingt seize périmètres élémentaires soit 10384 Komès 12 ler 6
Yu la convention, le cahier des charges ot leurs: An010s nifat E !

à Tunis Je 29 mai 288, entre l'Etat Tuaisien d'uns part di LA
Gocisté Pecten Tuaisin Company d'autre FaTiÿi

Va l'avis favorable du Comité Consuliatif des Mines lors de Art, &

ua séance du 15 février 1878 gent permis #8 r les dispositions du dé-

Vu l'arrété du 7 août 197, poriant institution 'an porta de cret du 1er janvier sur des Mines auxquelles

recherches de substances minérales du 2ème groupe dit pocmis ajouteront celles de Ia Convention et de ses an-

Er Aouine au Profit de Pectez: sur
Va lo rapport du Directeur de l'Energisi

es droits et obligations M

outes dispositions antérieures ef con
3 au présent texte sont abrogées notamment
l'arrêté sus-visé du 7 non JET.

Arrête :

sompter de la Tunis, le 97 septerabre 1978

Article Premier, — Est accordé, à
date de la publication du présent
pal Oiciel de la Répuulique Tuni
PECTEN TUNISIA COMPAN
s résultats de l'enquête publique COTE
décret du 13 décembre 1948, un permis de
rales du 2ème groupe, dit # " pronos étaler

e maille neuf Hdi NOTA

Le Mintesre de l'industrie, des Mises at 30 l'Energie
Rachid SFAR

VU

Page 2768 {ournal Of ficie! de république Tunisienne + Vendredi 6 Octobre

VOTE
